 



EXHIBIT 10.B
VIAD CORP
EXECUTIVE SEVERANCE PLAN (TIER I)
AMENDED AND RESTATED FOR CODE SECTION 409A
AS OF JANUARY 1, 2005
     1. PURPOSE: To provide management continuity by inducing selected
Executives to remain in the employ of Viad Corp (the “Corporation”) or one of
its subsidiaries pending a possible Change of Control of the Corporation. This
amended and restated Executive Severance Plan (Tier I) (the “Plan”) document is
effective for plan years beginning on January 1, 2005 and thereafter. This
Restatement is intended to meet the requirements of Section 409A of the Internal
Revenue Code and the regulations and guidance promulgated thereto
(“Section 409A”). During the 2005, 2006 and 2007 Plan years, the Plan shall be
operated in good faith compliance with Section 409A. No deferral elections are
permitted or required under the Plan.
     2. OBJECTIVES: To ensure in the event of a possible Change of Control of
the Corporation, in addition to the Executive’s regular duties, that he may be
available to be called upon to assist in the objective assessment of such
situations, to advise management and the Board of Directors (the “Board”) of the
Corporation as to whether such proposals would be in the best interests of the
Corporation, its, subsidiaries and its shareholders and to take such other
actions as management or the Board might determine reasonably appropriate and in
the best interests of the Corporation and its shareholders.
     3. PARTICIPATION: Participation in this Plan will be limited to selected
Executives (each referred to herein as “Executive”) whose importance to the
Corporation during such periods is deemed to warrant good and valuable special
consideration by the Chief Executive Officer of the Corporation. Each such
Executive’s participation shall be evidenced by a certificate (“Certificate”)
issued by the Corporation, each of which is incorporated herein by reference as
if set forth in its entirety. In the event an Executive shall become ineligible
hereunder, his or her Certificate shall be surrendered promptly to the
Corporation.
     4. DEFINITION OF CHANGE OF CONTROL: For purposes of this Plan, a “Change of
Control” shall mean any of the following events:
          (a) An acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either: (1) the then outstanding shares of
Common Stock of the Corporation (the “Outstanding Corporation Common Stock”) or
(2) the combined voting power of the then Outstanding Voting Securities of the
Corporation entitled to vote generally in the election of Directors (the
“Outstanding Corporation Voting Securities”); excluding, however the following:
(A) any acquisition directly from the Corporation or any entity controlled by
the Corporation other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Corporation or any entity controlled by the Corporation,
(B) any acquisition by the Corporation, or any entity controlled by the
Corporation, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any entity controlled by the
Corporation or (D) any acquisition pursuant to a transaction which complies with
clauses (1), (2) and (3) of Section 4(c); or
          (b) A change in the composition of the Board such that the individuals
who, as of the effective date of the Plan, constitute the Board (such Board
shall be hereinafter referred to as the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, for purposes
of this Section 4(b) that any individual, who becomes a member of the Board
subsequent to the effective date of the Plan, whose election, or nomination for
election by the Corporation’s shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board, (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board, or
          (c) Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the
Corporation (a “Corporate Transaction”) excluding, however, such a Corporate
Transaction pursuant to which (1) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities
immediately prior to such Corporate Transaction (the “Prior Shareholders”)
beneficially own, directly or indirectly, more than 60% of, respectively, the
outstanding shares of Common Stock and the combined voting power of the then
Outstanding Voting Securities entitled to vote generally in the election of
Directors, as the

 



--------------------------------------------------------------------------------



 




case may be, of the Corporation or other entity resulting from such Corporate
Transaction (including, without limitation, a corporation or other entity which
as a result of such transaction owns the Corporation or all or substantially all
of the Corporation’s assets either directly or through one or more subsidiaries)
in substantially the same proportions as their ownership, immediately prior to
such Corporate Transaction, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities, as the case may be, (2) no Person
(other than the Corporation or any entity controlled by the Corporation, any
employee benefit plan (or related trust) of the Corporation or any entity
controlled by the Corporation or such corporation or other entity resulting from
such Corporate Transaction) will beneficially own, directly or indirectly, 20%
or more of, respectively, the outstanding shares of Common Stock of the
Corporation or other entity resulting from such Corporate Transaction or the
combined voting power of the Outstanding Voting Securities of such Corporation
or other entity entitled to vote generally in the election of Directors except
to the extent that such ownership existed prior to the Corporate Transaction and
(3) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the Board of Directors of the Corporation resulting
from such Corporate Transaction; and further excluding any disposition of all or
substantially all of the assets of the Corporation pursuant to a spin-off,
split-up or similar transaction (a “Spin-off”) if, immediately following the
Spin-off, the Prior Shareholders beneficially own, directly or indirectly, more
than 80% of the outstanding shares of Common Stock and the combined voting power
of the then Outstanding Voting Securities entitled to vote generally in the
election of directors of both entities resulting from such transaction, in
substantially the same proportions as their ownership, immediately prior to such
transaction, of the Outstanding Corporation Common Stock and Outstanding
Corporation Voting Securities; provided, that if another Corporate Transaction
involving the Corporation occurs in connection with or following a Spin-off,
such Corporate Transaction shall be analyzed separately for purposes of
determining whether a Change of Control has occurred;
          (d) The approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
5. DEFINITIONS:
          (a) For purposes of this Plan, “Cause” with respect to an Executive
shall mean:
               (i) The willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Corporation or one of its
affiliates (other than any such failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
improvement is delivered to the Executive by the Board or the Chief Executive
Officer of the Corporation which specifically identifies the manner in which the
Board or Chief Executive Officer believes that the Executive has not
substantially performed the Executive’s duties, or
               (ii) The willful engaging by the Executive in illegal conduct or
gross misconduct which is materially and demonstrably injurious to the
Corporation. For purposes of this Section 5(a), no act or failure to act, on the
part of the Executive, shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Corporation. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or upon the instructions of the Chief
Executive Officer or a senior officer of the Corporation or based upon the
advice of counsel for the Corporation shall be conclusively presumed to be done,
or omitted to be done, by the Executive in good faith and in the best interests
of the Corporation. The cessation of employment of the Executive shall not be
deemed to be for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board (excluding the
Executive, if he is a member of the Board) at a meeting of the Board called and
held for such purpose (after reasonable notice is provided to the Executive and
the Executive is given an opportunity, together with counsel, to be heard before
the Board), finding that, in the good-faith opinion of the Board, the Executive
is guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.
          (b) For purposes of this Plan, “Good Reason” with respect to an
Executive shall mean one or more of the following conditions arising without the
Executive’s consent and as provided under the safe harbor provisions for “good
reason” under the regulations to Section 409A:
               (i) The assignment to the Executive of any duties materially
inconsistent in any respect with the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities immediately prior to the Change of Control, or any other action
by the Corporation or any of its subsidiaries which results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Corporation or the applicable subsidiary
promptly after receipt of notice thereof given by the Executive;

 



--------------------------------------------------------------------------------



 



               (ii) Any material reduction of the Executive’s base salary,
annual bonus, incentive opportunities, retirement benefits, welfare or fringe
benefits below the highest level enjoyed by the Executive during the 120-day
period prior to the Change of Control;
               (iii) The Corporation’s or one of its subsidiaries requiring the
Executive to be based at any office or location other than that at which he was
based immediately prior to the Change of Control constituting a material change
in the Executive’s geographic location or the Corporation’s or one of its
subsidiaries requiring the Executive to travel to a substantially greater extent
than required immediately prior to the Change of Control;
               (iv) Any purported termination by the Corporation or one of its
subsidiaries of the Executive’s employment otherwise than as expressly permitted
by this Plan; or
               (v) Any failure by the Corporation to comply with and satisfy
Section 12(c) of this Plan.
For purposes of this Plan, any good-faith determination of “Good Reason” made by
an Executive shall be conclusive with respect to that Executive.
          (c) For purposes of this Plan, “Window Period” means the 30-day period
following the first anniversary of the Change of Control.
          (d) For purposes of this Plan, “Specified Employee” means an Executive
considered a key employee for purposes of Section 409A for that 12-month period
commencing on April 1st of the year following the 12-month period ending on
December 31st of the preceding year during which such Executive met the
requirements of Internal Revenue Code Section 416(i)(1)(A),(i),(ii) or (iii)
(disregarding Section 416(i)(5)) during the applicable 12-month period.
     6. ELIGIBILITY FOR BENEFITS: Benefits as described in Section 7 shall be
provided in the event the Executive’s employment with the Corporation or any of
its subsidiaries is terminated:
          (a) Involuntarily by the Corporation or the applicable subsidiary
without Cause (a “Without Cause Termination”); or
          (b) By the Executive for Good Reason (a “Good Reason Termination”)
provided that the Executive shall notify the Corporation of the existence of one
or more of the Good Reason conditions within ninety (90) days of such
condition’s initial occurrence and the Corporation shall have thirty (30) days
to remedy such condition or conditions. If the Corporation remedies such
condition or conditions it shall not be required to pay any amounts hereunder.
If such condition is not timely remedied the Executive shall separate from
service within ten days after the expiration of the thirty day remedy period.
Provided that the Executive’s separation from service occurs within two years of
the initial existence of one or more of the Good Reason conditions, payment
shall be made by the Corporation in a lump sum within five (5) business days of
the Executive’s separation from service (subject to the six-month delay in
payment requirement for Specified Employees as described in Section 7(g)
hereof); or
          (c) By the Executive’s own election for any reason during the Window
Period provided that if such Window Period straddles two tax years of an
Executive, the Executive shall not have discretion to choose between such tax
years and the Executive’s election shall be deemed to have been made on the last
day of the Window Period regardless of when during the Window Period such
election is actually made;
provided, in the case of a Without Cause Termination or a Good Reason
Termination, that such termination occurs within thirty-six months after a
Change of Control; and provided, further, that in no event shall a termination
as a consequence of an Executive’s death or disability, or Retirement (as
defined in the next sentence) entitle the Executive to benefits under this Plan.
“Retirement” shall mean the Executive’s voluntary separation from service at or
after attaining age 65. For purposes of payments under the Plan, the Executive’s
termination of employment must constitute a “separation from service” within the
meaning of Section 409A.
7. BENEFIT ENTITLEMENTS:
     (a) Lump Sum Payment: Except as otherwise provided in Section 7(g) hereof,
within five (5) business days of the Executive’s separation from service with
the Corporation or any of its subsidiaries, the Corporation or the applicable
subsidiary will pay to the Executive as compensation for services rendered a
lump sum cash amount (subject to any applicable payroll or other taxes required
to be withheld) equal to the sum of (i) Executive’s highest annual salary fixed
during the period Executive was an employee of the Corporation or any of its
subsidiaries, plus (ii) the greater of (x) the largest amount awarded to him or
her in a year as cash bonus (whether or not deferred and regardless of deferral
election) under the Corporation’s Management Incentive Plan

 



--------------------------------------------------------------------------------



 



during the preceding four years or if the Executive has not been employed for at
least four full fiscal years, all of the completed full fiscal years during
which the Executive has been employed, or (y) the target bonus under the
Corporation’s Management Incentive Plan for the fiscal year in which the Change
of Control occurs, plus (iii) the greater of (x) the largest amount awarded to
Executive in a year as cash bonus (whether or not deferred and regardless of
deferral election) under the Corporation’s Performance Unit Incentive Plan
during the preceding four years or if the Executive has not been employed for at
least four full fiscal years, all of the completed full fiscal years during
which the Executive has been employed, or (y) the aggregate value of shares when
earned during a performance period under any performance-related Restricted
Stock award during the preceding four years or if the Executive has not been
employed for at least four full fiscal years, all of the completed full fiscal
years during which the Executive has been employed, or (z) the aggregate value
at the time of grant of the target shares awarded under the Corporation’s
performance-related Restricted Stock programs for the fiscal year in which the
Change of Control occurs, multiplied by:
               (i) Three times a fraction, the numerator of which is 36 minus
the number of full months from the date of the Change of Control through the
last day of the Executive’s employment, and the denominator of which is 36, in
the case of a Without Cause Termination or a Good Reason Termination, or
               (ii) Two if the termination is voluntary during the Window
Period.
          (b) Employee Plans: The Executive’s participation in life, accident,
health, automobile, club membership, and financial counseling plans of the
Corporation, or the applicable subsidiary, if any, provided to the Executive
immediately prior to the Change of Control or his or her termination, shall be
continued, or equivalent benefits provided, by the Corporation or the applicable
subsidiary at no direct cost or tax cost to the Executive in excess of the costs
that would be imposed on the Executive, if he or she remained an employee, for a
period (the “Severance Period”) of:
               (i) Three years times a fraction, the numerator of which is 36
minus the number of full months from the date of the Change of Control through
the last day of the Executive’s employment, and the denominator of which is 36,
in the case of a Without Cause Termination or a Good Reason Termination (or
within the applicable limited time period of an exemption under Section 409A),
or
               (ii) Two years if the termination is voluntary during the Window
Period, in each case from the date of termination (or until his death,
disability or Retirement date, whichever is sooner). The Executive’s
participation in any applicable qualified retirement plans, nonqualified
retirement plans, pension plans, deferred compensation plans, or bonus plans of
the Corporation or any of its subsidiaries, if any, shall continue only through
the last day of employment. Any terminating distributions and/or vested rights
under such plans shall be governed by the terms of the respective plans. For
purposes of determining the eligibility of the Executive for any post-retirement
life and health benefits, the Executive shall be treated as having attained an
additional three years of age and service credit (in the case of a Without Cause
Termination or a Good Reason Termination) or two years of age and service credit
(if the termination is voluntary during the Window Period), in each case as of
the last day of the Executive’s employment.
               (iii) To the extent that the Employee Plans described in Section
7(b) are deemed to constitute a “reimbursement arrangement” or the provision of
in-kind benefits within the meaning of the regulations under Section 409A, such
reimbursement arrangement or in-kind benefits shall expire no later than the end
of the second calendar year following the year of the Executive’s termination
from employment.
          (c) Special Retirement Benefits: If the Executive is, immediately
prior to his termination of employment, an active participant accruing benefits
under the Viad Corp Supplemental Pension Plan ( the “SERP”), then the Executive
or his or her beneficiaries shall be paid Special Retirement Benefits in an
actuarial equivalent lump sum on the date immediately preceding the completion
of 2 1/2 months of the calendar year following the calendar year in which the
Executive’s termination of employment occurred (provided, in the case of a Good
Reason Termination, that such termination occurs within twenty-four months after
the initial existence of a Good Reason condition or in the case of a Without
Cause Termination within thirty-six months of a Change of Control or in the case
of a voluntary termination, such termination occurs during the Window Period)
equal to the excess of (i) the retirement benefits that would be payable to the
Executive or his beneficiaries under the SERP if the Executive’s employment had
continued during the Severance Period, all of his accrued benefits under the
SERP (including those attributable to the Severance Period) were fully vested,
and his final average compensation is equal to the Deemed Final Average
Compensation, as defined below, over (ii) the total benefit actually payable to
the Executive or his beneficiaries under the SERP. The “Deemed Final Average
Compensation” means the Executive’s final average compensation computed in
accordance with the SERP, except that the amount specified in Section 7(a) shall
be considered as having been paid to the Executive as “compensation” in equal
monthly installments during the Severance Period. All Special Retirement
Benefits shall be unfunded and payable solely from the general assets of the
Corporation or its appropriate subsidiary, and are not intended to meet the
qualification requirements of Section 401 of the Internal

 



--------------------------------------------------------------------------------



 




Revenue Code. The amount of the Special Retirement Benefits shall be determined
using actuarial assumptions no less favorable to the Executive than those used
in the SERP immediately prior to the Change of Control.
          (d) Outplacement: The Executive shall be provided with reasonable
outplacement benefits in accordance with those offered to Executives immediately
prior to the Change of Control for a limited period of time not to exceed two
years.
          (e) Minimum Benefit Entitlement: Notwithstanding anything to the
contrary in this Section 7, and except as provided in Section 8(a), in no event
shall an Executive’s severance benefits under the Plan be less than the benefits
(if any) such Executive would have received in accordance with the severance
policy of the Corporation or applicable subsidiary in effect immediately prior
to the Change of Control.
          (f) Compliance with Section 409A: The Plan is intended to satisfy, or
otherwise be exempt from, the requirements of Section 409A, including current
and future guidance and regulations interpreting such provisions. With respect
to any payment pursuant to this Plan, the Executive shall not have any
discretion to designate the taxable year of payment. To the extent that any
provision of this Plan fails to satisfy those requirement or fails to be exempt
from Section 409A, the provision shall automatically be modified
(notwithstanding anything to the contrary in this Plan including Section 15) in
a manner that, in the good-faith opinion of the Company, brings the provision
into compliance with those requirements while preserving as closely as possible
the original intent of the provision and this Plan.
          (g) Six-Month Delay for Specified Employees. Where payment under this
Plan is made toa Specified Employee on account of separation from service, such
payment shall commence no earlier than six (6) months following separation from
service if required to comply with section 409A of the Code. On the first
business day of the seventh month following the date of such Specified
Employee’s separation from service, the Specified Employee shall be paid the
applicable amount under Section 7 hereof in a single sum without interest.
     8. TAXES: (a) Except as set forth below, in the event it shall be
determined that any of an Executive’s Payment(s) would be subject to the Excise
Tax, then the Executive shall be entitled to receive an additional payment (the
“Gross-Up Payment”) in an amount such that, after payment by the Executive of
all taxes (and any interest and penalties imposed with respect thereto) and
Excise Tax imposed upon the Gross-Up Payment, the Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon such Executive’s
Payments. Notwithstanding the foregoing provisions of this Section 8(a), if it
shall be determined that the Executive is entitled to the Gross-Up Payment, but
that the Parachute Value of all Payments does not exceed 110% of the Executive’s
Safe Harbor Amount, then no Gross-Up Payment shall be made to the Executive and
the amounts payable under this Plan shall be reduced so that the Parachute Value
of all of such Executive’s Payments, in the aggregate, equals the Executive’s
Safe Harbor Amount. The reduction of the amounts payable hereunder, if
applicable, shall be made by first reducing the Executive’s Payments under
Section 7(a), unless an alternative method of reduction is elected by the
Executive, and in any event shall be made in such a manner as to maximize the
Value of all Payments actually made to the Executive. For purposes of reducing
the Payments to the Safe Harbor Amount, only amounts payable under this Plan
(and no other Payments) shall be reduced. If the reduction of the amounts
payable under this Plan would not result in a reduction of the Parachute Value
of all Payments to the Executive’s Safe Harbor Amount, no amounts payable to
such Executive under this Plan shall be reduced pursuant to this Section 8(a)
and the Gross-Up Payment shall be made to the Executive.
          (b) Determination By Accountant. Subject to the provisions of
Section 8(c)ii, all determinations required to be made under this Section 8,
including whether and when a Gross-Up Payment to any Executive is required, the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by the Corporation’s auditor or another
nationally recognized accounting firm appointed by the Corporation (the
“Accounting Firm”). In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the Executive may appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the Accounting Firm hereunder). The Accounting Firm shall
provide detailed supporting calculations both to the Corporation and the
Executive within 15 business days of the receipt of notice from the Executive
that there has been a Payment or such earlier time as is requested by the
Corporation. All fees and expenses of the Accounting Firm shall be borne solely
by the Corporation. Any Gross-Up Payment, as determined pursuant to this
Section 8, shall be paid by the Corporation to the applicable Executive within
five days of the receipt of the Accounting Firm’s determination provided that
the Executive shall not have any discretion over the tax year in which any
payment pursuant to this Section 8(b) is made. Any determination by the
Accounting Firm shall be binding upon the Corporation and the applicable
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder it is possible that Gross-Up Payments that will not have been made by
the Corporation should have been made (the “Underpayment”), consistent with the
calculations required to be made hereunder. In the event the Corporation
exhausts its remedies pursuant to Section 8(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall within
15 days of receipt of

 



--------------------------------------------------------------------------------



 




notification from the Corporation determine the amount of the Underpayment that
has occurred and any such Underpayment shall be promptly paid within five
(5) days of the Accounting Firm’s determination by the Corporation to or for the
benefit of the Executive.
          (c) Notification Required. The Executive shall notify the Corporation
in writing of any claim by the Internal Revenue Service that, if successful,
would require the payment by the Corporation of the Gross-Up Payment. Such
notification shall be given as soon as practicable but no later than 10 business
days after the Executive is informed in writing of such claim. The Executive
shall apprise the Corporation of the nature of such claim and the date on which
such claim is requested to be paid. The Executive shall not pay such claim prior
to the expiration of the 30-day period following the date on which the Executive
gives such notice to the Corporation (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Corporation
notifies the Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Executive shall:
               (i) Give the Corporation any information reasonably requested by
the Corporation relating to such claim,
               (ii) Take such action in connection with contesting such claim as
the Corporation shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Corporation,
               (iii) Cooperate with the Corporation in good faith in order to
effectively contest such claim, and
               (iv) Permit the Corporation to participate in any proceedings
relating to such claim; provided, however, that the Corporation shall bear and
pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for any Excise Tax or income tax,
(including interest and penalties) imposed as a result of such representation
and payment of costs and expenses. Without limitation on the foregoing
provisions of this Section 8(c)ii, the Corporation shall control all proceedings
taken in connection with such contest and, at its sole discretion, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the applicable taxing authority in respect of such claim and may, at its
sole discretion, either direct the Executive to pay the tax claimed and sue for
a refund, or contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Corporation shall determine; provided, however, that if the
Corporation directs the Executive to pay such claim and sue for a refund, the
Corporation shall pay the amount of such payment to the Executive, and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax, (including interest or penalties) imposed with respect
to such payment or with respect to any imputed income in connection with such
payment; and provided, further that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Corporation’s control of the contest shall be
limited to issues with respect to which the Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
          (d) Repayment. If, after the receipt by the Executive of a Gross-Up
Payment or an amount paid by the Corporation pursuant to Section 8(c), the
Executive becomes entitled to receive any refund with respect to the Excise Tax
to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Corporation’s complying with the requirements of
Section 8(c), if applicable,) promptly pay to the Corporation the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by the Executive of an amount paid by
the Corporation pursuant to Section 8(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Corporation does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then the Executive shall not be required to repay such amount to
the Corporation, but the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.
          (e) Withholding. Notwithstanding any other provision of this
Section 8, the Corporation may, in its sole discretion, withhold and pay over to
the Internal Revenue Service or any other applicable taxing authority, for the
benefit of the Executive, all or any portion of any Gross-Up Payment.
          (f) Definitions: The following terms shall have the following meanings
for purposes of this Section 8.
          “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.
          “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as

 



--------------------------------------------------------------------------------



 




determined by the Accounting Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.
          A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of an Executive, whether paid or payable pursuant to this Plan or
otherwise.
          The “Safe Harbor Amount” of an Executive means 2.99 times the
Executive’s “base amount,” within the meaning of Section 280G(b)(3) of the Code.
          “Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.
          (g) Section 409A. Notwithstanding anything to the contrary in this
Section 8, in order to comply with Section 409A’s requirement of a fixed time
and form of payment, any payment herein shall be made no later than the end of
the Executive’s taxable year next following the Executive’s taxable year in
which the related taxes are remitted to the taxing authority or, if no taxes are
to be remitted, the end of the Executive’s taxable year next following the year
in which the applicable audit or litigation is completed.
     9. INDEMNIFICATION: If litigation is brought to enforce or interpret any
provision contained herein, the Corporation or applicable subsidiary, to the
extent permitted by applicable law and the Corporation’s or subsidiary’s
Articles of Incorporation, as the case may be, shall indemnify each Executive
who is a party thereto for his reasonable attorneys’ fees and disbursements
incurred in such litigation, regardless of the outcome thereof, and shall pay
interest on any money judgment obtained by the Executive calculated at the
Citibank, N.A. prime interest rate in effect from time to time from the date
that payment(s) to him or her should have been made under this Plan until the
date the payment(s) is made. Such attorneys’ fees and disbursements shall be
paid within ten (10) business days of receipt of documentation of the attorneys’
fees and disbursements as submitted by the Executive within thirty (30) days of
the Executive’s receipt of the invoice for such attorneys’ fees and
disbursements. Consistent with Section 409A, the Executive must make reasonable
good faith efforts to collect any payment due pursuant to this Plan but in
dispute, including giving notice to the Corporation or the applicable subsidiary
within 90 days of the latest date upon which the disputed payment could have
been timely made, and if such payment is not made, the taking of further
enforcement measures within 180 days after such date.
     10. PAYMENT OBLIGATIONS ABSOLUTE: Except as expressly provided in
Section 14 and 15, the Corporation’s or subsidiary’s obligation to pay the
Executive the benefits hereunder and to make the arrangements provided herein
shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counter-claim,
recoupment, defense or other right which the Corporation or any of its
subsidiaries may have against him or anyone else. All amounts paid or payable by
the Corporation or one of its subsidiaries hereunder shall be paid without
notice or demand unless expressly provided otherwise. Each and every payment
made hereunder by the Corporation or subsidiary shall be final and the
Corporation or subsidiary will not seek to recover all or any part of such
payment(s) from the Executive or from whosoever may be entitled thereto, for any
reason whatsoever. No Executive shall be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Plan, and the obtaining of any such other employment shall in no event
effect any reduction of the Corporation’s or subsidiary’s obligations to make
the payments and arrangements required to be made under this Plan. The
Corporation or applicable subsidiary may at the discretion of the Chief
Executive Officer of the Corporation enter into an irrevocable, third-party
guarantee or similar agreement with a bank or other institution with respect to
the benefits payable to an Executive hereunder, which would provide for the
unconditional payment of such benefits by such third party upon presentment by
an Executive of his Certificate (and on such other conditions deemed necessary
or desirable by the Corporation or such subsidiary) at some specified time after
termination of employment. Such third-party guarantor shall have no liability
for improper payment if it follows the instructions of the Corporation or such
subsidiary as provided in such Certificate and other documents required to be
presented under the agreement, unless the Corporation or such subsidiary, in a
written notice, has previously advised such third-party guarantor of the
determination by its Board of Directors of ineligibility of the Executive in
accordance with Section 15.
     11. CONTINUING OBLIGATIONS: It shall be a condition to the entitlement of
an Executive to any benefits under this Plan that he or she agree to retain in
confidence any confidential information known to him or her concerning the
Corporation and its subsidiaries and their respective businesses as long as such
information is not publicly disclosed, except as required by law.
     12. SUCCESSORS:

 



--------------------------------------------------------------------------------



 



          (a) The benefits provided under this Plan are personal to the
Executives and without the prior written consent of the Corporation shall not be
assignable by any Executive otherwise than by will or the laws of descent and
distribution. This Plan shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.
          (b) This Plan shall inure to the benefit of and be binding upon the
Corporation and its successors and assigns.
          (c) The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to assume
expressly and agree to perform this Plan in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place. As used in this Plan, Corporation shall mean the
Corporation as hereinbefore defined and any other person or entity which assumes
or agrees to perform this Plan by operation of law, or otherwise.
     13. SEVERABILITY: Any provision in this Plan which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     14. OTHER PLANS AND AGREEMENTS: Notwithstanding any provision herein to the
contrary, in the event the Executive’s employment with the Corporation or
applicable subsidiary terminates and the Executive is entitled to receive
termination, separation or other like amounts from the Corporation or any of its
subsidiaries pursuant to any contract of employment, generally prevailing
separation pay policy, or other program of the Corporation or applicable
subsidiary, all such amounts shall be applied to and set off against the
Corporation’s or applicable subsidiary’s obligation set forth in Sections 7 and
8 of this Plan and provided that, consistent with the requirements of
Section 409A and in order to avoid any impermissible acceleration under this
Plan, such amounts shall be paid in accordance with the terms of the applicable
contract, policy or program and the Executive shall not have any discretion over
the tax year in which any such set-off amount described in this Section 14 is
made. Nothing in this Section 14 is intended to result in set-off of pension
benefits, supplemental executive retirement benefits, disability benefits,
retiree benefits or any other plan benefits not directly provided as termination
or separation benefits.
     15. AMENDMENT AND TERMINATION: This Plan may be amended or terminated by
action of the Board. This Plan shall terminate with respect to an Executive if
the Chief Executive Officer of the Corporation determines that the Executive is
no longer a key executive to be provided a severance agreement and so notifies
the Executive by certified mail at least thirty (30) days before participation
in this Plan shall cease. Notwithstanding the foregoing, no such amendment,
termination or determination may be made, (and if made, shall have no effect
during the period of thirty-six months following any Change of Control or during
any period of time when the Corporation has knowledge that any third person has
taken steps reasonably calculated to effect a Change of Control, until such
third person has abandoned or terminated his efforts to effect a Change of
Control as determined by the Board in good faith, but in its sole discretion.
     16. GOVERNING LAW: This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Plan are not part of the
provisions hereof and shall have no force or effect.
     17. By acceptance of participation in this Plan, an Executive agrees to
give a minimum of four (4) weeks’ notice to the Corporation in the event of his
voluntary resignation.

 



--------------------------------------------------------------------------------



 



VIAD CORP
EXECUTIVE SEVERANCE PLAN (TIER II)
AMENDED AND RESTATED FOR CODE SECTION 409A
AS OF JANUARY 1, 2005
     1. PURPOSE: To provide management continuity by inducing selected
Executives to remain in the employ of Viad Corp (the “Corporation”) or one of
its subsidiaries pending a possible Change of Control of the Corporation. This
amended and restated Executive Severance Plan (Tier II) (the “Plan”) is
effective for Plan years beginning on January 1, 2005 and thereafter. This
Restatement is intended to meet the requirements of Section 409A of the Internal
Revenue Code and the regulations and guidance promulgated thereto
(“Section 409A”). During the 2005, 2006, and 2007 Plan years, the Plan shall be
operated in good faith compliance with Section 409A. No deferral elections are
permitted or required under this Plan.
     2. OBJECTIVES: To ensure in the event of a possible Change of Control of
the Corporation, in addition to the Executive’s regular duties, that he may be
available to be called upon to assist in the objective assessment of such
situations, to advise management and the Board of Directors (the “Board”) of the
Corporation as to whether such proposals would be in the best interests of the
Corporation its subsidiaries and its shareholders, and to take such other
actions as management or the Board might determine reasonably appropriate and in
the best interests of the Corporation and its shareholders.
     3. PARTICIPATION: Participation in this Plan will be limited to selected
Executives (each referred to herein as “Executive”) whose importance to the
Corporation during such periods is deemed to warrant good and valuable special
consideration by the Chief Executive Officer of the Corporation. Each such
Executive’s participation shall be evidenced by a certificate (“Certificate”)
issued by the Corporation, each of which is incorporated herein by reference as
if set forth in its entirety. In the event an Executive shall become ineligible
hereunder, his or her Certificate shall be surrendered promptly to the
Corporation.
     4. DEFINITION OF CHANGE OF CONTROL: For purposes of this Plan, a “Change of
Control” shall mean any of the following events:
          (a) An acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either: (1) the then outstanding shares of
common stock of the Corporation (the “Outstanding Corporation Common Stock”) or
(2) the combined voting power of the then Outstanding Voting Securities of the
Corporation entitled to vote generally in the election of Directors (the
“Outstanding Corporation Voting Securities”); excluding, however, the following:
(A) any acquisition directly from the Corporation or any entity controlled by
the Corporation other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Corporation or any entity controlled by the Corporation,
(B) any acquisition by the Corporation or any entity controlled by the
Corporation, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any entity controlled by the
Corporation or (D) any acquisition pursuant to a transaction which complies with
clauses (1), (2) and (3) of Section 4(c); or
          (b) A change in the composition of the Board such that the individuals
who, as of the effective date of the Plan, constitute the Board (such Board
shall be hereinafter referred to as the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, for purposes
of this section 4(b), that any individual who becomes a member of the Board
subsequent to the effective date of the Plan, whose election or nomination for
election by the Corporation’s shareholders was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board, or
          (c) Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the
Corporation (a “Corporate Transaction”) excluding, however, such a Corporate
Transaction pursuant to which (1) all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities
immediately prior to such Corporate Transaction (the “Prior Shareholders”)
beneficially own, directly or indirectly, more than 60% of, respectively, the
outstanding shares of Common Stock and the combined voting power of the then
Outstanding Voting Securities entitled to vote generally in the election of
Directors, as the case may be, of the Corporation or other entity resulting from
such Corporate Transaction (including, without limitation, a corporation or
other entity which as a result of such transaction owns the Corporation or all
or substantially all of the Corporation’s

 



--------------------------------------------------------------------------------



 



assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Corporation Common Stock and Outstanding
Corporation Voting Securities, as the case may be, (2) no Person (other than the
Corporation or any entity controlled by the Corporation, any employee benefit
plan (or related trust) of the Corporation or any entity controlled by the
Corporation or such corporation or other entity resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, 20% or more of,
respectively, the outstanding shares of Common Stock of the Corporation or other
entity resulting from such Corporate Transaction or the combined voting power of
the Outstanding Voting Securities of such Corporation or other entity entitled
to vote generally in the election of Directors except to the extent that such
ownership existed prior to the Corporate Transaction and (3) individuals who
were members of the Incumbent Board will constitute at least a majority of the
members of the Board of Directors of the Corporation resulting from such
Corporate Transaction; and further excluding any disposition of all or
substantially all of the assets of the Corporation pursuant to a spin-off,
split-up or similar transaction (a “Spin-off”) if, immediately following the
Spin-off, the Prior Shareholders beneficially own, directly or indirectly, more
than 80% of the outstanding shares of Common Stock and the combined voting power
of the then Outstanding Voting Securities entitled to vote generally in the
election of directors of both entities resulting from such transaction, in
substantially the same proportions as their ownership, immediately prior to such
transaction, of the Outstanding Corporation Common Stock and Outstanding
Corporation Voting Securities; provided, that if another Corporate Transaction
involving the Corporation occurs in connection with or following a Spin-off,
such Corporate Transaction shall be analyzed separately for purposes of
determining whether a Change of Control has occurred;
          (d) The approval by the shareholders of the Corporation of a complete
liquidation or dissolution of the Corporation.
     5. DEFINITIONS:
          (a) For purposes of this Plan, “Cause” with respect to an Executive
shall mean:
               (i) The willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Corporation or one of its
affiliates (other than any such failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
improvement is delivered to the Executive by the Board or the Chief Executive
Officer of the Corporation which specifically identifies the manner in which the
Board or Chief Executive Officer believes that the Executive has not
substantially performed the Executive’s duties, or
               (ii) The willful engaging by the Executive in illegal conduct or
gross misconduct which is materially and demonstrably injurious to the
Corporation. For purposes of this Section 5(a), no act or failure to act, on the
part of the Executive, shall be considered “willful” unless it is done, or
omitted to be done, by the Executive in bad faith or without reasonable belief
that the Executive’s action or omission was in the best interests of the
Corporation. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or upon the instructions of the Chief
Executive Officer or a senior officer of the Corporation or based upon the
advice of counsel for the Corporation shall be conclusively presumed to be done,
or omitted to be done, by the Executive in good faith and in the best interests
of the Corporation. The cessation of employment of the Executive shall not be
deemed to be for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board (excluding the
Executive if he is a member of the Board) at a meeting of the Board called and
held for such purpose (after reasonable notice is provided to the Executive and
the Executive is given an opportunity, together with counsel, to be heard before
the Board), finding that, in the good-faith opinion of the Board, the Executive
is guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.
          (b) For purposes of the Plan, “Good Reason” with respect to an
Executive shall mean one or more of the following conditions arising without the
Executive’s consent and as provided under the safe harbor provisions for “good
reason” under the regulations to Section 409A:
               (i) The assignment to the Executive of any duties materially
inconsistent in any respect with the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities immediately prior to the Change of Control, or any other action
by the Corporation or any of its subsidiaries which results in a material
diminution in such position, authority, duties or responsibilities, excluding
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Corporation or the applicable subsidiary
promptly after receipt of notice thereof given by the Executive;
               (ii) Any material reduction of the Executive’s base salary,
annual bonus, incentive opportunities, retirement benefits, welfare or fringe
benefits below the highest level enjoyed by the Executive during the 120-day
period prior to the Change of Control;

 



--------------------------------------------------------------------------------



 



               (iii) The Corporation’s or one of its subsidiaries requiring the
Executive to be based at any office or location other than that at which he was
based immediately prior to the Change of Control constituting a material change
in the Executive’s geographic location or the Corporation’s or one of its
subsidiaries requiring the Executive to travel to a substantially greater extent
than required immediately prior to the Change of Control;
               (iv) Any purported termination by the Corporation or one of its
subsidiaries of the Executive’s employment otherwise than as expressly permitted
by this Plan; or
               (v) Any failure by the Corporation to comply with and satisfy
Section 11(c) of this Plan.
          (c) For purposes of this Plan, “Specified Employee” means an Executive
considered a key employee for purposes of Section 409A for that 12-month period
commencing on April 1st of the year following the 12-month period ending on
December 31st of the preceding year during which such Executive met the
requirements of Internal Revenue Code Section 416(i)(1)(A),(i),(ii) or (iii)
(disregarding Section 416(i)(5)) during the applicable 12-month period.
     6. ELIGIBILITY FOR BENEFITS: Benefits as described in Section 7 shall be
provided in the event the Executive’s employment with the Corporation or any of
its subsidiaries is terminated:
          (a) Involuntarily by the Corporation or the applicable subsidiary
without Cause (a “Without Cause Termination”); or
          (b) By the Executive for Good Reason (a “Good Reason Termination”)
provided that the Executive shall notify the Corporation of the existence of one
or more of the Good Reason conditions within ninety (90) days of such
condition’s initial occurrence and the Corporation shall have thirty (30) days
to remedy such condition or conditions. If the Corporation remedies such
condition or conditions it shall not be required to pay any amounts hereunder.
If such condition is not timely remedied the Executive shall separate from
service within ten days after the expiration of the thirty day remedy period.
Provided that the Executive’s separation from service occurs within one year of
the initial existence of one or more of the Good Reason conditions, payment
shall be made by the Corporation in a lump sum within five business (5) days of
the Executive’s separation from service (subject to the six-month delay in
payment requirement for Specified Employees as described in Section 7(g) hereof,
as applicable); Such termination pursuant to (a) or (b) above shall occur within
eighteen months after a Change of Control; and provided, further, that in no
event shall a termination as a consequence of an Executive’s death disability
voluntary separation from service or Retirement (as defined in the next
sentence) entitle the Executive to benefits under this Plan. “Retirement” shall
mean the Executive’s voluntary separation from service at or after attaining age
65. For purposes of payments under the Plan, the Executive’s termination of
employment must constitute a “separation from service” within the meaning of
Section 409A.
     7. BENEFIT ENTITLEMENTS:
          (a) Lump Sum Payment: Except as otherwise provided in Section 7(g)
hereof, within five (5) business days of the Executive’s separation from service
with the Corporation or any of its subsidiaries, the Corporation or the
applicable subsidiary will pay to the Executive as compensation for services
rendered a lump sum cash amount (subject to any applicable payroll or other
taxes required to be withheld) equal to two times the sum of (x) Executive’s
highest annual salary fixed during the period Executive was an employee of the
Corporation or any of its subsidiaries, plus (y) the target bonus under the
Corporation’s Management Incentive Plan for the fiscal year in which the Change
of Control occurs.
          (b) Employee Plans: The Executive’s participation in life, accident,
health, automobile, club membership, and financial counseling plans of the
Corporation, or the applicable subsidiary, if any, provided to the Executive
immediately prior to the Change of Control or his or her termination, shall be
continued, or equivalent benefits provided, by the Corporation or the applicable
subsidiary at no direct cost or tax cost to the Executive in excess of the costs
that would be imposed on the Executive if he or she remained an employee for a
period (the “Severance Period”) of two years times a fraction, the numerator of
which is 24 minus the number of full months from the date of the Change of
Control through the last day of the Executive’s employment, and the denominator
of which is 24. The Executive’s participation in any applicable qualified or
nonqualified retirement and/or pension plans and any deferred compensation or
bonus plan of the Corporation or any of its subsidiaries, if any, shall continue
only through the last day of employment. Any terminating distributions and/or
vested rights under such plans shall be governed by the terms of the respective
plans. For purposes of determining the eligibility of the Executive for any
post-retirement life and health benefits, the Executive shall be treated as
having attained an additional two years of age and service credit, in each case
as of the last day of the Executive’s employment.
          (c) Special Retirement Benefits: If the Executive is, immediately
prior to his or her termination of employment, an active participant accruing
benefits under the Viad Corp Supplemental Pension Plan (the “SERP” ), then the
Executive or his or

 



--------------------------------------------------------------------------------



 




her beneficiaries shall be paid Special Retirement Benefits in an actuarial
equivalent lump sum on the date immediately preceding the completion of 2 1/2
months of the calendar year following the calendar year in which the Executive’s
termination of employment occurred (provided, in the case of a Good Reason
Termination, that such termination occurs within twelve (12) months after the
initial existence of a Good Reason condition or in the case of a Without Cause
Termination within eighteen (18) months of a Change of Control) equal to the
excess of (i) the retirement benefits that would be payable to the Executive or
his beneficiaries under the SERP if the Executive’s employment had continued
during the Severance Period, all of his accrued benefits under the SERP
(including those attributable to the Severance Period) were fully vested, and
his final average compensation is equal to the Deemed Final Average
Compensation, as defined below, over (ii) the total benefits actually payable to
the Executive or his beneficiaries under the SERP. The “Deemed Final Average
Compensation” means the Executive’s final average compensation computed in
accordance with the SERP, except that the amount specified in Section 7(a) shall
be considered as having been paid to the Executive as “compensation” in equal
monthly installments during the Severance Period. All Special Retirement
Benefits shall be unfunded and payable solely from the general assets of the
Corporation or its appropriate subsidiary, and are not intended to meet the
qualification requirements of Section 401 of the Internal Revenue Code. The
amount of the Special Retirement Benefits shall be determined using actuarial
assumptions no less favorable to the Executive than those used in the SERP
immediately prior to the Change of Control.
          (d) Outplacement: The Executive shall be provided with reasonable
outplacement benefits in accordance with those offered to Executives immediately
prior to the Change of Control for a limited period of time not to exceed two
years.
          (e) Minimum Benefit Entitlement: Notwithstanding anything to the
contrary in this Section 7, and except as provided in Section 8(a), in no event
shall an Executive’s severance benefit under this Plan be less than the benefits
(if any) such Executive would have received in accordance with the severance
policy of the Corporation or applicable subsidiary in effect immediately prior
to the Change of Control.
          (f) Compliance with Section 409A: The Plan is intended to satisfy, or
otherwise be exempt from, the requirements of Section 409A, including current
and future guidance and regulations interpreting such provisions. With respect
to any payment pursuant to this Plan, the Executive shall not have any
discretion to designate the taxable year of payment. To the extent that any
provision of this Plan fails to satisfy those requirement or fails to be exempt
from Section 409A, the provision shall automatically be modified
(notwithstanding anything to the contrary in this Plan including Section 15) in
a manner that, in the good-faith opinion of the Company, brings the provision
into compliance with those requirements while preserving as closely as possible
the original intent of the provision and this Plan.
          (g) Six-Month Delay for Specified Employees. Where payment under this
Plan is made to a Specified Employee on account of separation from service, such
payment shall commence no earlier than six (6) months following separation from
service if required to comply with section 409A of the Code. On the first
business day of the seventh month following the date of such Specified
Employee’s separation from service, the Specified Employee shall be paid the
applicable amount under Section 7 hereof in a single sum without interest.
     8. TAXES: (a) Except as set forth below, in the event it shall be
determined that any of an Executive’s Payment(s) would be subject to the Excise
Tax, then the Executive shall be entitled to receive an additional payment (the
“Gross-Up Payment”) in an amount such that, after payment by the Executive of
all taxes (and any interest and penalties imposed with respect thereto) and
Excise Tax imposed upon the Gross-Up Payment, the Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon such Executive’s
Payments. Notwithstanding the foregoing provisions of this Section 8(a), if it
shall be determined that the Executive is entitled to the Gross-Up Payment, but
that the Parachute Value of all Payments does not exceed 110% of the Executive’s
Safe Harbor Amount, then no Gross-Up Payment shall be made to the Executive and
the amounts payable under this Plan shall be reduced so that the Parachute Value
of all of such Executive’s Payments, in the aggregate, equals the Executive’s
Safe Harbor Amount. The reduction of the amounts payable hereunder, if
applicable, shall be made by first reducing the Executive’s Payments under
Section 7(a), unless an alternative method of reduction is elected by the
Executive, and in any event shall be made in such a manner as to maximize the
Value of all Payments actually made to the Executive. For purposes of reducing
the Payments to the Safe Harbor Amount, only amounts payable under this Plan
(and no other Payments) shall be reduced. If the reduction of the amounts
payable under this Plan would not result in a reduction of the Parachute Value
of all Payments to the Executive’s Safe Harbor Amount, no amounts payable to
such Executive under this Plan shall be reduced pursuant to this Section 8(a)
and the Gross-Up Payment shall be made to the Executive.
          (b) Determination By Accountant. Subject to the provisions of
Section 8(c)ii, all determinations required to be made under this Section 8,
including whether and when a Gross-Up Payment to any Executive is required, the
amount of such Gross-Up Payment and the assumptions to be utilized in arriving
at such determination, shall be made by the Corporation’s auditor or another
nationally recognized accounting firm appointed by the Corporation (the
“Accounting Firm”). In the event that the

 



--------------------------------------------------------------------------------



 




Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, the Executive may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). The Accounting Firm shall provide detailed supporting
calculations both to the Corporation and the Executive within 15 business days
of the receipt of notice from the Executive that there has been a Payment or
such earlier time as is requested by the Corporation. All fees and expenses of
the Accounting Firm shall be borne solely by the Corporation. Any Gross-Up
Payment, as determined pursuant to this Section 8, shall be paid by the
Corporation to the applicable Executive within five days of the receipt of the
Accounting Firm’s determination provided that the Executive shall not have any
discretion over the tax year in which any payment pursuant to this Section 8(b)
is made. Any determination by the Accounting Firm shall be binding upon the
Corporation and the applicable Executive. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder it is possible that Gross-Up Payments that will
not have been made by the Corporation should have been made (the
“Underpayment”), consistent with the calculations required to be made hereunder.
In the event the Corporation exhausts its remedies pursuant to Section 8(c) and
the Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall, within 15 days of receipt of notification from the
Corporation, determine the amount of the Underpayment that has occurred and any
such Underpayment shall be promptly paid within five (5) days of the Accounting
Firm’s determination, by the Corporation to or for the benefit of the Executive.
          (c) Notification Required. The Executive shall notify the Corporation
in writing of any claim by the Internal Revenue Service that, if successful,
would require the payment by the Corporation of the Gross-Up Payment. Such
notification shall be given as soon as practicable but no later than 10 business
days after the Executive is informed in writing of such claim. The Executive
shall apprise the Corporation of the nature of such claim and the date on which
such claim is requested to be paid. The Executive shall not pay such claim prior
to the expiration of the 30-day period following the date on which the Executive
gives such notice to the Corporation (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Corporation
notifies the Executive in writing prior to the expiration of such period that it
desires to contest such claim, the Executive shall:
               (i) Give the Corporation any information reasonably requested by
the Corporation relating to such claim,
               (ii) Take such action in connection with contesting such claim as
the Corporation shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Corporation,
               (iii) Cooperate with the Corporation in good faith in order to
effectively contest such claim, and
               (iv) Permit the Corporation to participate in any proceedings
relating to such claim; provided, however, that the Corporation shall bear and
pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for any Excise Tax or income tax,
(including interest and penalties) imposed as a result of such representation
and payment of costs and expenses. Without limitation on the foregoing
provisions of this Section 8(c)ii, the Corporation shall control all proceedings
taken in connection with such contest and, at its sole discretion, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the applicable taxing authority in respect of such claim and may, at its
sole discretion, either direct the Executive to pay the tax claimed and sue for
a refund, or contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Corporation shall determine; provided, however, that if the
Corporation directs the Executive to pay such claim and sue for a refund, the
Corporation shall pay the amount of such payment to the Executive, and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax, (including interest or penalties) imposed with respect
to such payment or with respect to any imputed income in connection with such
payment; and provided, further that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Executive with respect
to which such contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, the Corporation’s control of the contest shall be
limited to issues with respect to which a the Gross-Up Payment would be payable
hereunder and the Executive shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
          (d) Repayment. If, after the receipt by the Executive of a Gross-Up
Payment or an amount paid by the Corporation pursuant to Section 8(c), the
Executive becomes entitled to receive any refund with respect to the Excise Tax
to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Corporation’s complying with the requirements of
Section 8(c), if applicable,) promptly pay to the Corporation the amount of such
refund (together with any interest

 



--------------------------------------------------------------------------------



 




paid or credited thereon after taxes applicable thereto). If, after the receipt
by the Executive of an amount paid by the Corporation pursuant to Section 8(c),
a determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Corporation does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then the Executive shall not be required to
repay such amount to the Corporation, but the amount of such payment shall
offset, to the extent thereof, the amount of Gross-Up Payment required to be
paid.
          (e) Withholding. Notwithstanding any other provision of this
Section 8, the Corporation may, in its sole discretion, withhold and pay over to
the Internal Revenue Service or any other applicable taxing authority, for the
benefit of each Executive, all or any portion of any Gross-Up Payment.
          (f) Definitions: The following terms shall have the following meanings
for purposes of this Section 8.
          “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.
          “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.
          A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of an Executive, whether paid or payable pursuant to this Plan or
otherwise.
          The “Safe Harbor Amount” of an Executive means 2.99 times the
Executive’s “base amount,” within the meaning of Section 280G(b)(3) of the Code.
          “Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.
          (g) Section 409A. Notwithstanding anything to the contrary in this
Section 8, in order to comply with Section 409A’s requirement of a fixed time
and form of payment, any payment herein shall be made no later than the end of
the Executive’s taxable year next following the Executive’s taxable year in
which the related taxes are remitted to the taxing authority or, if no taxes are
to be remitted, the end of the Executive’s taxable year next following the year
in which the applicable audit or litigation is completed.
     9. INDEMNIFICATION: If litigation is brought to enforce or interpret any
provision contained herein, the Corporation or applicable subsidiary, to the
extent permitted by applicable law and the Corporation’s or subsidiary’s
Articles of Incorporation, as the case may be, shall indemnify each Executive
who is a party thereto for his reasonable attorneys’ fees and disbursements
incurred in such litigation, regardless of the outcome thereof, and shall pay
interest on any money judgment obtained by the Executive calculated at the
Citibank, N.A. prime interest rate in effect from time to time from the date
that payment(s) to him should have been made under this Plan until the date the
payment(s) is made. Such attorneys’ fees and disbursements shall be paid within
ten (10) business days of receipt of documentation of the attorneys’ fees and
disbursements as submitted by the Executive within thirty (30) days of the
Executive’s receipt of the invoice for such attorneys’ fees and disbursements.
Consistent with Section 409A, the Executive must make reasonable good faith
efforts to collect any payment due pursuant to this Plan but in dispute,
including giving notice to the Corporation or the applicable subsidiary within
90 days of the latest date upon which the disputed payment could have been
timely made, and if such payment is not made, the taking of further enforcement
measures within 180 days after such date.
     10. PAYMENT OBLIGATIONS ABSOLUTE: Except as expressly provided in
Section 14 and 15, the Corporation’s or subsidiary’s obligation to pay the
Executive the benefits hereunder and to make the arrangements provided herein
shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counter-claim,
recoupment, defense or other right which the Corporation or any of its
subsidiaries may have against him or anyone else. All amounts paid or payable by
the Corporation or one of its subsidiaries hereunder shall be paid without
notice or demand, unless expressly provided otherwise. Each and every payment
made hereunder by the Corporation or subsidiary shall be final and the
Corporation or subsidiary will not seek to recover all or any part of such
payment(s) from the Executive or from whosoever may be entitled thereto, for any
reason whatsoever. No Executive shall be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Plan, and the obtaining of any such other employment shall in no event
effect any reduction of the Corporation’s or subsidiary’s obligations to make
the payments and arrangements required to be

 



--------------------------------------------------------------------------------



 



made under this Plan. The Corporation or applicable subsidiary may at the
discretion of the Chief Executive Officer of the Corporation enter into an
irrevocable, third-party guarantee or similar agreement with a bank or other
institution with respect to the benefits payable to an Executive hereunder,
which would provide for the unconditional payment of such benefits by such third
party upon presentment by an Executive of his Certificate (and on such other
conditions deemed necessary or desirable by the Corporation or such subsidiary)
at some specified time after termination of employment. Such third-party
guarantor shall have no liability for improper payment if it follows the
instructions of the Corporation or such subsidiary as provided in such
Certificate and other documents required to be presented under the agreement,
unless the Corporation or such subsidiary, in a written notice, has previously
advised such third-party guarantor of the determination by its Board of
Directors of ineligibility of the Executive in accordance with Section 15.
     11. CONTINUING OBLIGATIONS: It shall be a condition to the entitlement of
an Executive to any benefits under this Plan that he agree to retain in
confidence any confidential information known to him concerning the Corporation
and its subsidiaries and their respective businesses as long as such information
is not publicly disclosed, except as required by law.
     12. SUCCESSORS: (a) The benefits provided under this Plan are personal to
the Executives and without the prior written consent of the Corporation shall
not be assignable by any Executive otherwise than by will or the laws of descent
and distribution. This Plan shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.
          (b) This Plan shall inure to the benefit of and be binding upon the
Corporation and its successors and assigns.
          (c) The Corporation will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Corporation to assume
expressly and agree to perform this Plan in the same manner and to the same
extent that the Corporation would be required to perform it if no such
succession had taken place. As used in this Plan, Corporation shall mean the
Corporation as hereinbefore defined and any other person or entity which assumes
or agrees to perform this Plan by operation of law, or otherwise.
     13. SEVERABILITY: Any provision in this Plan which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     14. OTHER PLANS AND AGREEMENTS: Notwithstanding any provision herein to the
contrary, in the event the Executive’s employment with the Corporation or
applicable subsidiary terminates and the Executive is entitled to receive
termination, separation or other like amounts from the Corporation or any of its
subsidiaries pursuant to any contract of employment, generally prevailing
separation pay policy, or other program of the Corporation or applicable
subsidiary, all such amounts shall be applied to and set off against the
Corporation’s or applicable subsidiary’s obligation set forth in Section 7 of
this Plan and provided that, consistent with the requirements of Section 409A
and in order to avoid any impermissible acceleration under this Plan, such
amounts shall be paid in accordance with the terms of the applicable contract,
policy or program and the Executive shall not have any discretion over the tax
year in which any such set-off amount described in this Section 14 is made.
Nothing in this Section 14 is intended to result in set-off of pension benefits,
supplemental executive retirement benefits, disability benefits, retiree
benefits or any other plan benefits not directly provided as termination or
separation benefits.
     15. AMENDMENT AND TERMINATION: This Plan may be amended or terminated by
action of the Board. This Plan shall terminate with respect to an Executive if
the Chief Executive Officer of the Corporation determines that the Executive is
no longer a key executive to be provided a severance agreement and so notifies
the Executive by certified mail at least thirty (30) days before participation
in this Plan shall cease. Notwithstanding the foregoing, no such amendment,
termination or determination may be made, (and if made, shall have no effect)
(i) during the period of thirty-six months following any Change of Control or
(ii) during any period of time when the Corporation has knowledge that any third
person has taken steps reasonably calculated to effect a Change of Control,
until such third person has abandoned or terminated his efforts to effect a
Change of Control as determined by the Board in good faith, but in its sole
discretion.
     16. GOVERNING LAW: This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Plan are not part of the
provisions hereof and shall have no force or effect.
     17. ACCEPTANCE: By acceptance of participation in this Plan, an Executive
agrees to give a minimum of four (4) weeks’ notice to the Corporation or any of
its subsidiaries in the event of his voluntary resignation.

 